Citation Nr: 1749849	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate rating in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision, in which the RO, inter alia, denied a separate compensable rating for headaches.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In August 2010, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action,  the AOJ continued to deny the claim (as reflected in a February 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In May 2016, the Board granted a 30 percent separate disability rating for headaches. [Parenthetically, it is noted that, in a  June 2016 rating decision, the RO implemented this Board decision, assigning a separate, 30 percent rating for headaches, effective November 30, 2007.]  The Veteran appealed the Board's May 2016 decision to the United States Court of Veterans Appeals (Court).  In September 2017, the Court granted a Joint Motion for Partial Remand (JMPR) filed by representatives for both parties, vacating the Board decision to the extent that a separate rating for headaches in excess of 30 percent was denied, and remanding this matter to the Board for further action consistent with the JMPR.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA ( Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

For reasons expressed below, the remaining matter of appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' JMPR, and review of the claims file, the Board finds that further action in this appeal is warranted.  

In the September 2017 JMPR, the parties agreed that, in the May 2016 decision, the Board erred by not providing an adequate statement of reasons or bases when it discussed the level of impairment resulting from his  headaches. Specifically, the parties determined that the decision did not include adequate discussion of how the Veteran's disability condition affects his economic adaptability when assessing whether a 50 percent rating was warranted, citing Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (explaining that the phrase "productive of economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability).  The parties emphasized that pertinent regulations do not require that the Veteran "actually produce" economic inadaptability to warrant a higher 50 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016); Pierce, 18 Vet. App. at 445.

In this regard, during the  most recent April 2013 VA examination, the Veteran reported continuous headaches lasting approximately 30 minutes, relieved with rest and over the counter medication.  Symptoms of constant head pain, nausea, and sensitivity to light were noted.  The examiner opined that the Veteran's headache condition does not impact his ability to work.  No further rationale was provided.  As such, this evidence fails to provide the Board with sufficient information for the Board   to consider how the Veteran's headache condition affects his economic adaptability and to adequately y apply the "capable of producing" standard, as described in Pierce. 

In September 2017, the Veteran, through his representative, reported having "bouts of prostrating [headache] attacks that can occur without notice or warning" interfering with his ability to perform work tasks.

Given the above, the Board finds that the medical evidence currently of record is insufficient for evaluation of the Veteran's headache disability, and that further medical comment regarding how the Veteran's headaches affect his economic adaptability is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also . Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999)  (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the April 2013 VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his remaining claim for higher rating.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining matter on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to readjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2013 VA examiner an addendum opinion to assess the severity of the Veteran's service-connected headaches.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented history and assertions.

The physician  should render an opinion, consistent with sound medical principles, as to whether, at any point since the November 30, 2007  effective date of the award of a separate rating for headaches, there is evidence that the Veteran's headache disability has resulted or does result in "severe economic inadaptability" - to include whether the headache disability has "produced" or is  or has been "capable of producing" severe economic adaptability.  

If severe economic inadaptability is found, the physician  should identify the appropriate date(s) associated with that level of severity.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions - to include the Veteran's statements as to having headaches with bouts of prostrating attacks that can occur without notice or warning interfering with his ability to perform work tasks.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining  matter  on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority (.

6. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


